Citation Nr: 1703515	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for prostate cancer.

3.  Entitlement to service connection for basal cell carcinoma

4.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for COPD, prostate cancer, and basal cell carcinoma are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

Resolving all reasonable doubt in favor of the Veteran, the probative evidence of record shows that the Veteran has continuously had symptoms of migraine headaches since service.


CONCLUSION OF LAW

Resolving the all reasonable doubt in favor of the Veteran, the criteria for service connection for headaches have been established.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for currently diagnosed migraines, initially claimed as headaches, and that the disability has persisted since active service.  The Board notes that despite the negative nexus opinion provided by two separate VA examinations of record, the Board finds that the Veteran's lay statements regarding the continuity of migraine symptoms to be credible and competent.  Therefore, as migraines are a chronic condition under 38 C.F.R. § 3.309(a), service connection must be granted. 

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic diseases, listed in 38 C.F.R. § 3.309(a), a continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for neurological headaches/migraines may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for those disabilities if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  Therefore, with regards to the Veteran's claim for migraines, continuity of symptomatology may stand in lieu of a medical nexus to establish service connection on a presumptive basis.

The Board acknowledges that the Veteran has shown evidence of a current disability for his claim for migraines, to include VA examinations and treatment records that have diagnosed the Veteran with migraines.  With respect to the presence of an in-service event, injury, or disease, the Veteran contends that he was exposed to loud noises and jet fuel while in-service, while working literally under active jet engines throughout service.  The Veteran is competent to report in-service experiences.  Moreover, the Board finds the Veteran's account to be credible because it is corroborated by his service records, which confirm that the Veteran served as a jet engine mechanic.  Accordingly, the Board finds that an in-service event, injury, or disease, is met with respect to each of the Veteran's claims.  The Board will next address whether the evidence shows a nexus, or connection, between the Veteran's claimed disability and active service.

The Veteran has been consistently and continuously asserted throughout the claims period that his headaches had onset during service, and have progressed continuously since that time.  The Veteran has provided these assertions during VA examinations in August 2012, April 2016, and August 2016.  Specifically, all three examination reports notes that Veteran's alleged history of migraines, to include how the condition has been continuous until the present.  While the Board acknowledges that all the VA examiners concluded that the Veteran's condition was not related to service, the record of the Veteran's lay statements indelibly contributes to the Veteran's credibility when speaking to the continuity of symptoms since active service. 

Likewise, the Board also notes that the Veteran also mentioned the continuity during his Board hearing before the undersigned Veterans Law Judge in November 2013.  Again, after the most recent remand, the Veteran once again asserted the continuity of migraine headaches in an October 2016 hand-written statement.  

The Board finds that the Veteran, as lay person, is also competent to speak to manifestations or symptoms of migraines or headaches.  He is competent to express those observable symptoms of his disability, here migraine headaches, as he has on many occasions to VA and private examiners throughout the claims period.  Layno v. Brown, 6 Vet. App. 465 (1994).  Under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).   Here, the Board finds that headaches, or migraines, are of the type of medical condition in which a normal lay person can competently attest to. Therefore, as the Board finds that the Veteran's both competent and credible to speak to the continuity of his symptoms since active service, the Board finds that the Veteran's claim must be granted on a presumptive basis, based on continuity of symptomatology.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

The Board acknowledges the lack of contemporaneous treatment or medical records for nearly half a century after the Veteran left service for the claimed disability.  However, again, the Board finds that the Veteran to be competent to speak to the fact that his headaches arose during service and those symptoms he experienced, and the fact that they continued after service.  Merely the lack of contemporaneous medical evidence after service for such condition is not a bar for warranting service connection on this basis.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Furthermore, the Board finds that unlike other disabilities, headaches are of the type of disability which may not cause a person to seek a medical professional, and therefore, a lack of continuous treatment is not fatal to the Veteran's credibility.  Furthermore, the Veteran is competent to state a continuity of symptomatology of headaches, which were later diagnosed as migraine headaches.

Additionally, the Board acknowledges the negative nexus opinions by VA examiners.  The examiners provided opinions regarding the etiology of the migraines as they related to events of the Veteran's active service, to specifically include exposure to jet fuel.  While the VA examiners noted that there was no evidence of a continuous condition since his active service, the examiners basis were nearly exclusively based on the lack of contemptuous treatment records for migraines, without consideration of the Veteran's lay statements to the contrary.  Therefore, as the VA examiners did not assess the etiology of the migraines adequately on several attempts, the Board cannot attribute probative value to that analysis. 

Further, the Board finds that the continuity analysis within those VA examination opinions must also be considered inadequate for purposes of establishing a negative nexus.  In the most recent VA examinations in April and August 2016, the examiners noted that there was no evidence of continuity of headaches since service, as the Veterans service medical records and post-service records showed no evidence of treatment or diagnoses for such a condition until decades after separation.  Both examination reports relied on recent medical records documenting the Veteran's treatment and verbal history of his condition, specifically focusing on his migraines allegedly resolving in the 1960s, as noted in a treatment record from May 2006.  Additionally, those examiners noted that the Veteran had reported on multiple occasions that he believed the cause of his headaches was attributed to a neck condition or use of albuterol. 

The Board finds that the VA opinions with regards to rebutting continuity of symptoms to be inadequate.  The lack of affirmative contemporaneous evidence of a continuing condition from service is not, in itself a bar to establishing the credibility of the Veteran's lay assertions.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The finding that there was no evidence of continuity of symptomatology did not consider the Veteran's competent lay evidence.  Furthermore, the Board finds that the examiners only found one instance in which the Veteran was noted to mention that his condition may have resolved in the 1960s.  However, as he has had an active diagnosis of migraines, the notes that the United States Court of Appeals for Veterans Claims Order endorsed the October 2014 Joint Motion for Remand which noted that the condition was not in fact resolved.  Finally, the Board notes that as part of the rationale, the examiners noted that the Veteran had previously attributed his headaches to his neck condition or the use of albuterol.  The Board finds this basis for a negative nexus to be inadequate and internally inconsistent, as the Veteran is not competent to speak to the etiology of a complex medical condition, merely as to the presence of the condition.  The Board questions the examiners' logic as both examiners did not find the Veteran credible or competent to report on the continuous existence of headaches, which he is competent to assert, but attributed credible value to the Veteran's report of the etiology of the condition, a finding which the Veteran is not competent to assert.  The Board finds those opinions to be inadequate and assigns them little, to no, probative value. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the claim of entitlement to service connection for migraine headaches must be granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to service connection for migraine headaches is granted. 


REMAND

In the December 2015 Joint Motion for Remand, the parties agreed that the VA examinations for COPD, prostate cancer, and basal cell carcinoma were inadequate because the examiner noted that jet fuel exposure could cause certain symptoms but did not specifically discuss the Veteran's exposure or symptoms.  In May 2016, the Board remanded the claims for further development and afforded the Veteran another VA examination August 2016 to speak to the nature and etiology of his COPD, prostate cancer, and basal cell carcinoma.  The Board finds that the VA examination and nexus opinion to be incomplete for adjudication. 

Specifically, while the examiner comprehensively noted the current medical research on jet fuel exposure and related diseases, the examiner did not address those issues noted in the December 2015 Joint Motion for Remand, or those directives of the May 2016 Board remand.  The Board notes that the examiner did not address any etiological relationship between jet fuel exposure and the Veteran's specific condition of his active service, with regard to the type and level of exposure for jet fuels or jet fuel fumes.  The examiner also did not reconcile the research presented and conclusion with those scholarly articles produced by the Veteran during the appeal or the opinion of the August 2012 VA examiner who opined that there may be a connection between jet fuel and the Veteran's claimed conditions.  Therefore, the Board finds that the August 2016 examination and opinion to be incomplete and additional development is needed. 

Furthermore, with specific regard to the claim for basal cell carcinoma, the Board notes that in the December 2015 Joint Motion for Remand, the Court noted explicitly that the examination was considered inadequate because it did not address the possible sun exposure that the Veteran may have experienced during active service.  The Board finds that the August 2016 VA examination has the same defect. The Board notes that a remand by the Court or the Board confers on the Veteran the right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268 (1998).  As the August 2016 VA examination did not address essential inquiries to the claim for increased rating, the Board finds that the development did not substantially accomplish directives of the previous remand, and thus further development is necessary for VA to fulfill the duty to the Veteran. 

Finally, in an October 2016 hand written statement from the Veteran, he additionally noted that he was also exposed to asbestos during service, in addition to jet fuel and other ancillary products of jet engines.  No VA examination has spoken to any plausible etiological connection between asbestos and the claimed disabilities, to particularly include COPD.  Therefore, additional development should be conducted for the claim of asbestos exposure during service. 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  With any necessary assistance from the Veteran, obtain and associate with the claims file all updated treatment records relating to the claimed disabilities.

2.  Conduct all development necessary under VA's guidelines for processing claims based on exposure to asbestos, to include making formal findings for the record regarding whether or not the Veteran was exposed to asbestos in service, and if so, the extent of any exposure during service.

3.  Schedule the Veteran for a VA examination with a medical doctor of COPD, prostate cancer, and basal cell carcinoma.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  The examiner should provide all findings, including findings pertinent to the Veteran's exposure to jet fuel, and if necessary, asbestos, as it relates to his symptoms, with a complete rationale for the opinions, in the examination report.  The examiner should provide opinions as to the following: 

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's COPD began during active service, or is related to an incident of service, including exposure to jet fuel or asbestos?

(b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer began during active service, or is related to an incident of service, including exposure to jet fuel or asbestos?

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's basal cell carcinoma began during active service, or is related to an incident of service, including exposure to jet fuel, asbestos, or sunlight during service?  The examiner should address the plausible effects of any inservice sun exposure to the Veteran's skin as it relates to the Veteran's ultimate condition. 

(d)  The examiner should explicitly speak to the level and type of exposure to jet fuel or asbestos with specific regard to the Veteran's experience in active service, to include the Veteran's hearing testimony where he stated that he regularly worked under active jet engines.  

(e)  The examiner should reconcile any opinions and conclusions with those already of record and with medical research submitted by the Veteran. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


